                       Case 1:20-cv-10445-LGS Document 10 Filed 02/12/21 Page 1 of 1




       Erik M. Bashian, Esq.
       T: (516) 279-1554
       F: (516) 213-0339
       eb@bashpaplaw.com

       *Admitted to Practice in New York and New Jersey                           VIA CM/ECF

                                                                          February 11, 2021

            United States District Judge Lorna G. Schofield
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, New York 10007

                     Re:       Mercer v. Gulf South Enterprises, Inc., Case No.: 1:20-cv-10445-LGS

            Dear U.S. District Judge Schofield:

                     This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
            above-referenced action. The date for Gulf South Enterprises, Inc. (“Defendant”) to appear or
            answer the complaint in this action is February 19, 2021 (D.E. 6). To date, Defendant has not yet
            appeared in this action. In the event, Defendant does not timely appear then we will be filing for
            the Clerk’s entry of a Certificate of Default and a default judgment motion. However, at this time,
            we are unable to meet and confer with the non-appearing Defendant and submit a joint status letter
            and proposed CMP, which is due to be fil ed today. As a result, we are requesting a 30-day
            adjournment of the initial conference currently scheduled for February 18, 2021, at 11:40 a.m.,
            including all other deadlines related to the Initial Pretrial Conference Order (D.E. 5). This is our
            first request for an adjournment, and our request will not prejudice any of the parties or affect any
            other scheduled dates since the Defendant has not yet appeared in this action.

                     We thank the Court for your time and consideration in this matter.
The application is GRANTED. The initial pre-trial conference
scheduled for February 18, 2021, is ADJOURNED to March 11, 2021. Respectfully submitted,
The conference will be telephonic and will occur on the following
conference line: 888-363-4749, access: 5583333. The time of the       BASHIAN & PAPANTONIOU, P.C.
conference is approximate, but the parties shall be prepared to
begin at the scheduled time.                                          /s/ Erik M. Bashian
                                                                      ________________________
If Plaintiff has been in communication with Defendant, then the       Erik M. Bashian, Esq.
parties shall file the joint letter and proposed case management plan
by February 25, 2021. If Plaintiff has not been in communication      cc: Gulf South Enterprises, Inc. (via overnight mail)
with Defendant, by February 25, 2021, Plaintiff shall move for
default judgment pursuant to the procedure outlined in Attachment
A of this Court's Individual Rules.

So Ordered.
Dated: February 12, 2021
       New York, New York
